




Exhibit 10.2




NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY (AS SUCH TERM IS DEFINED BELOW).
THIS NOTE, AND THE PAYMENT HEREOF, ARE SUBORDINATED TO THE RIGHTS OF IOWA STATE
BANK PURSUANT TO THE TERMS OF A SUBORDINATION AGREEMENT AMONG THE COMPANY, THE
HOLDERS (AS SUCH TERM IS DEFINED BELOW AND IOWA STATE BANK).


SUBORDINATED CONTINGENT CONVERTIBLE PROMISSORY NOTE


AMERICAN POWER GROUP CORPORATION




$__________                                        _______________, 2015
Lynnfield, Massachusetts
For value received American Power Group Corporation, a Delaware corporation (the
“Company”), promises to pay to ____________________ or its assigns (“Holder”)
the principal sum of $__________ together with accrued and unpaid interest
thereon, each due and payable on the date and in the manner set forth below.
This subordinated contingent convertible promissory note (this “Note”) is one of
a series of similar notes (together, the “Notes”) issued pursuant to the terms
of that certain Convertible Note Purchase Agreement dated as of June 1, 2015
among the Company, the original Holder and the other parties thereto (as amended
from time to time, the “Purchase Agreement”).
1.    Repayment. All payments of interest and principal shall be in lawful money
of the United States of America. All payments shall be applied first to accrued
interest, and thereafter to principal. Except as otherwise provided below, the
outstanding principal amount of this Note shall be due and payable on November
30, 2015 (the “Maturity Date”).
2.    Interest Rate. The Company promises to pay simple interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at the rate of 10% per annum or the maximum rate
permissible by law, whichever is less; provided, however, that from and after
any Event of Default (as defined below), this Note shall bear interest at the
rate of 18% per annum or

1

--------------------------------------------------------------------------------




the maximum rate permissible by law, whichever is less, until the earlier of
such time as (i) the outstanding principal amount hereof and all accrued
interest hereon shall have been repaid or converted pursuant hereto or (ii) such
Event of Default has been cured by the Company or waived by the Holder. Except
as otherwise provided below, interest shall be due and payable on the Maturity
Date and shall be calculated on the basis of a 365-day year for the actual
number of days elapsed.
3.    Conversion.
(a)    For purposes of this Note:
(i)    “Certificate of Designation” shall mean the Company’s Certificate of
Designation of Preferences, Rights and Limitations of Series C Convertible
Preferred Stock, in the form of Exhibit B to the Purchase Agreement.
(ii)    “Conversion Conditions” shall have the meaning set forth in the Purchase
Agreement.
(iii)    “Series C Stock” shall mean shares of the Company’s Series C
Convertible Preferred Stock, to be authorized pursuant to the Certificate of
Designation.
(b)    Immediately upon the effectiveness of the filing of the Certificate of
Designation with the Secretary of State of Delaware, the outstanding principal
balance of this Note and all other Notes, together with all accrued but unpaid
interest thereon, shall automatically convert in whole without any further
action by the Holder or the holders of the other Notes into shares (including
fractional shares, rounded to the nearest thousandth of a share) of Series C
Stock, at a conversion price equal to $10,000 per share.
(c)    In no event shall the Note, or any of the obligations set forth herein,
be convertible into Series C Stock or any other equity security of the Company,
unless the Conversion Conditions have been satisfied.
4.    Maturity. Unless this Note has been previously converted in accordance
with the terms of Section 3 above, the entire outstanding principal balance and
all accrued but unpaid interest thereon shall become fully due and payable on
the Maturity Date.
5.    Prepayment. The Company may not prepay this Note prior to the Maturity
Date without the written consent of the Holder.
6.    Default. If there shall be any Event of Default hereunder, at the option
and upon the declaration of the Holder and upon written notice to the Company
(which election and notice shall not be required in the case of an Event of
Default under Section 6(d) or 5(e)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an Event of
Default:
(a)    If the Company fails to timely pay any of the principal amount due under
this Note or any of the other Notes on the date the same becomes due and payable
or any accrued interest or other amounts due under this Note or any of the other
Notes on the date the same becomes due and payable;
(b)    If the Company defaults in its performance of any covenant under any
agreement with Iowa State Bank, which, after any applicable grace period, is not
cured by the Company or waived by the Bank;

2

--------------------------------------------------------------------------------




(c)    If the Company defaults in its performance of its obligations under that
certain letter agreement dated as of June 1, 2015 between the Company and
Matthew Van Steenwyk;
(d)    If the Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or
(e)    If an involuntary petition is filed against the Company (unless such
petition is dismissed or discharged within 45 days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company.
7.    Waivers; Remedies. The Company hereby expressly waives demand, notice,
presentment, protest, notice of dishonor and or all other requirements of any
kind whatsoever (including, without limitation, valuation and appraisement,
diligence, notice of intent to demand or accelerate and of acceleration). All
rights, powers, and remedies provided for herein are cumulative and
non-exclusive. No delay or omission on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or any other provided
under this Note. A waiver on any one occasion shall not be construed as a bar to
or waiver of any such right or remedy on any future occasion.
8.    Expenses. In the event of any default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by Holder in enforcing and
collecting this Note.
9.    Transfer of Note.
(a)    This Note and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Note at the principal office of the Company or its designated agent,
together with a written assignment of this Note substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer;
provided that upon transfer the transferee is reasonably acceptable to the
Company and agrees to be bound by the terms of this Note. Additionally, upon
transfer of this Note, the Holder shall notify the Company in writing of the
portion of this Note assigned to the transferee of this Note. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Note or Notes in the name of the assignee or assignees, as applicable, and
in the principal amount or amounts specified in such instrument of assignment,
and shall issue to the assignor a new Note evidencing the portion of this Note
not so assigned, and this Note shall promptly be cancelled. Interest and
principal shall be paid solely to the registered holder of this Note. Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.
(b)    This Note may be divided or combined with other Notes upon presentation
hereof at the aforesaid office of the Company, together with a written notice
specifying the names and principal amounts in which new Notes are to be issued,
signed by the Holder or its agent or attorney. Subject to compliance with
Section 9(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Note or Notes in
exchange for the Note or Notes to be divided or combined in accordance with such
notice. All Notes issued on transfers or exchanges shall be dated the initial
issuance date set forth on the first page of this Note and shall be identical
with this Note except as to the principal amount thereof.

3

--------------------------------------------------------------------------------




(c)    The Company may require, as a condition of allowing any transfer of this
Note, that the Holder or transferee of this Note, as the case may be, provide
the representations set forth in Section 3.2 of the Purchase Agreement.
(d)    The Holder, by the acceptance hereof, represents and warrants that it is
acquiring this Note and, upon any exercise hereof, will acquire the shares of
Series C Stock issuable upon such exercise, for its own account and not with a
view to or for distributing or reselling such Series C Stock or any part thereof
in violation of the Securities Act of 1933, as amended, or any applicable state
securities law, except pursuant to sales registered or exempted thereunder.
10.    Modification; Waiver. Any terms and conditions of this Note may be
changed, amended or waived with the written consent of the Company and the
holders of Notes representing 67% of the principal amount of the Notes
outstanding from time to time; provided, however, that no such change, amendment
or waiver that would alter or change the principal amount owing upon this Note,
the rate of interest payable on this Note or the Maturity Date may be approved
without the written consent of holders of Notes representing 75% of the
principal amount of the Notes then outstanding.
11.    Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.
12.    Severability. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Note.
13.    Headings. The headings used in this Note are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Note.
14.    Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
15.    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY HOLDER OR THE COMPANY AGAINST THE OTHER, SUCH HOLDER
AND THE COMPANY EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
EXPRESSLY WAIVES FOREVER TRIAL BY JURY.


********************
(Signature Page Follows)









4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Holder have caused this Note to be
executed of the date first above indicated.
AMERICAN POWER GROUP CORPORATION


By: /s/ Charles E. Coppa
Name: Charles E. Coppa
Title: Chief Financial Officer






HOLDER:


Name of Holder: ______________________________


Signature of Holder: ___________________________


Name of Authorized Signatory: __________________


Title of Authorized Signatory: ___________________

































































5

--------------------------------------------------------------------------------










ASSIGNMENT FORM


(To assign the foregoing Note, execute
this form and supply required information.)






FOR VALUE RECEIVED, [____] all of or [_______] of the principal amount of the
foregoing Note and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.


_______________________________________________________________


Dated: ______________, _______




Holder’s Signature:    _____________________________


Holder’s Address:    _____________________________
            
_____________________________






Signature Guaranteed: ___________________________________________




NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.







6